 
 
VI 
110th CONGRESS 2d Session 
S. 3137 
IN THE SENATE OF THE UNITED STATES 
 
June 16, 2008 
Mrs. Feinstein introduced the following bill; which was read twice and referred to the Committee on the Judiciary 
 
A BILL 
For the relief of Jorge Rojas Gutierrez, Oliva Gonzalez Gonzalez, and Jorge Rojas Gonzalez. 
 
 
1.Permanent resident status for Jorge Rojas Gutierrez, Oliva Gonzalez Gonzalez, and Jorge Rojas Gonzalez 
(a)In generalNotwithstanding subsections (a) and (b) of section 201 of the Immigration and Nationality Act (8 U.S.C. 1151), Jorge Rojas Gutierrez, Oliva Gonzalez Gonzalez, and Jorge Rojas Gonzalez shall each be eligible for the issuance of an immigrant visa or for adjustment of status to that of an alien lawfully admitted for permanent residence upon filing an application for issuance of an immigrant visa under section 204 of such Act or for adjustment of status to lawful permanent resident. 
(b)Adjustment of statusIf Jorge Rojas Gutierrez, Oliva Gonzalez Gonzalez, and Jorge Rojas Gonzalez enters the United States before the filing deadline specified in subsection (c), Jorge Rojas Gutierrez, Oliva Gonzalez Gonzalez, and Jorge Rojas Gonzalez shall be considered to have entered and remained lawfully in the United States and shall be eligible for adjustment of status under section 245 of the Immigration and Nationality Act (8 U.S.C. 1255) as of the date of the enactment of this Act. 
(c)Deadline for application and payment of feesSubsections (a) and (b) shall apply only if the application for the issuance of an immigrant visa or the application for adjustment of status is filed with appropriate fees not later than 2 years after the date of the enactment of this Act. 
(d)Reduction of immigrant visa numbersUpon granting an immigrant visa or permanent residence to Jorge Rojas Gutierrez, Oliva Gonzalez Gonzalez, and Jorge Rojas Gonzalez, the Secretary of State shall instruct the proper officer to reduce by 3, during the current or next following fiscal year, the total number of immigrant visas that are made available to natives of the country of birth of Jorge Rojas Gutierrez, Oliva Gonzalez Gonzalez, and Jorge Rojas Gonzalez under section 203(a) of the Immigration and Nationality Act or, if applicable, the total number of immigrant visas that are made available to natives of the country of birth of Jorge Rojas Gutierrez, Oliva Gonzalez Gonzalez, and Jorge Rojas Gonzalez under section 202(e) of such Act. 
 
